11-1834-ag
         Shi v. Holder
                                                                                       BIA
                                                                               A077 341 285
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 30th day of January, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       _______________________________________
12
13       SHI HAO SHI, AKA SHAOHUA LI,
14       AKA SHI HAO JIN,
15                Petitioner,
16
17                       v.                                     11-1834-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Zhao Wang, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Cindy S. Ferrier, Assistant
28                                     Director; Tracie N. Jones, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Shi Hao Shi, a native and citizen of the People’s

 6   Republic of China, seeks review of an April 25, 2011,

 7   decision of the BIA denying his motion to reopen. In re Shi

 8   Hao Shi, No. A077 341 285 (B.I.A. Apr. 25, 2011).     We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”      Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).    Aliens seeking to

16   reopen proceedings may file one motion to reopen no later

17   than 90 days after the date on which the final

18   administrative decision was rendered.    8 U.S.C.

19   § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2).     It is

20   undisputed that Shi’s November 2010 motion to reopen was

21   untimely, because the BIA issued its final order of removal

22   in 2003, and number-barred, because it is his second motion



                                  2
 1   to reopen. See 8 U.S.C. § 1229a(c)(7)(A),(C)(i); see also

 2   8 C.F.R. § 1003.2(c)(2).     However, the time and number

 3   limitations for filing a motion to reopen do not apply if

 4   the motion is “based on changed country conditions arising

 5   in the country of nationality or the country to which

 6   removal has been ordered, if such evidence is material and

 7   was not available and would not have been discovered or

 8   presented at the previous proceedings.”     8 U.S.C.

 9   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

10       In this case, the agency did not abuse its discretion

11   in denying Shi’s motion to reopen as untimely and number-

12   barred.   The agency reasonably relied on the IJ’s underlying

13   adverse credibility determination to decline to credit Shi’s

14   uncorroborated and unauthenticated evidence purporting to

15   establish changed country conditions.     See Qin Wen Zheng v.

16   Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007).

17       Further, substantial evidence supports the agency’s

18   conclusion that the background materials do not demonstrate

19   a change in country conditions material to Shi’s claim that

20   he is eligible for relief.     See Jian Hui Shao v. Mukasey,

21   546 F.3d 138, 169 (2d Cir. 2008).     The country conditions

22   materials provided by Shi did not support his contention


                                     3
 1   that he would be persecuted for practicing Christianity in

 2   China because the change in Chinese regulations he relies on

 3   pre-dates the information in the State Department reports

 4   cited by the BIA by approximately four years.    As the BIA

 5   found, the 2009 State Department report reflects that, while

 6   the government requires churches to register and restricts

 7   participation in unregistered or house churches, “freedom to

 8   participate in religious activities continued to increase in

 9   many areas.”   The Religious Freedom report reflects that the

10   Chinese government’s interference with unregistered churches

11   varied depending on the location, and that between 50 and 70

12   million people in China practiced Christianity without

13   government interference.    Although both reports reflect that

14   church leaders and unregistered house churches face

15   occasional harassment, nothing in the background materials

16   supports Shi’s claim that he will be harassed or tortured on

17   the basis of his faith if he returns to China.     Absent

18   “solid support” in the record that his fear is objectively

19   reasonable, Shi’s claim of future persecution is

20   “speculative at best.”     Jian Xing Huang v. U.S. INS, 421

21 F.3d 125, 129 (2d Cir. 2005); see Jian Hui Shao, 546 F.3d at

22   154, 163-66.

23

                                     4
 1       Finally, the agency properly concluded that Shi’s

 2   conversion to Christianity in the United States constituted

 3   a self-induced change in personal circumstances that did not

 4   merit an exception to the time and number limitations

 5   applicable to motions to reopen.    See Wei Guang Wang v. BIA,

 6   437 F.3d 270, 274 (2d Cir. 2006).    Accordingly, the agency

 7   did not abuse its discretion in denying Shi’s motion to

 8   reopen.

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                    5